Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 08/08/2019. Claims 1-14 are currently pending.
Priority
Current application, US Application No.16/484,741, filed 08/08/2019 is a national stage entry of PCT/EP2018/058271, International Filing Date: 03/30/2018, claims foreign priority to 17305405.7, filed 04/04/2017.

Drawings
The drawings are objected to because of the following issues: In Figs. 6A, the text label ‘Select Data Point in HYSP that converges towards CNT of Optimal Cluster (OPC)” in the box 26c appears to be overstating a result of selecting a single data point can allegedly converge towards CNT of Optimal Cluster and should be replaced with ‘Select Data Point in HYSP that is closest  to CNT of Optimal Cluster (OPC)” or “Select Data Point in HYSP that minimizes a distance to CNT of Optimal Cluster (OPC)” or with an appropriate text label for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
	The disclosure is objected to because of the following informalities: In Par. 0008, the phrase “selecting one of the data points that converges toward a centroid of the optimal cluster” appears to be an overstatement of end result of selecting a single point can allegedly converge towards a centroid of the optimal cluster. It should be replaced with “selecting one of the data points that is closest to a centroid of the optimal cluster” or with an appropriate phrase for clarity. 
	Accordingly, the follow on phrase “and adjusting one or more drilling control parameters using the convergent data point” should be replaced with “and adjusting one or more drilling control parameters using the selected data point” or with an appropriate phrase for clarity.


Claim Objections
	Claims 1 and 13 are objected to because of the following informalities: 
As per claim 1, the limitation ““selecting one of the data points that converges toward a centroid of the optimal cluster” appears to be an overstatement of end result of selecting a single point can allegedly converge towards a centroid of the optimal cluster. It should be replaced with “selecting one of the data points that is closest to a centroid of the optimal cluster” for clarity. 
	Accordingly, the follow on limitation “and adjusting one or more drilling control parameters using the convergent data point” should be replaced with “and adjusting one or more drilling control parameters using the selected data point” or with an appropriate phrase for clarity.
As per claim 13, the limitation “thereof” should be replaced with “of the working cluster” or with an appropriate phrase for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-As per claim 10, the limitation “a size of the drill bit being” appears to have a grammatical error and the limitation “drilling impedance is calculated by dividing WOB by a product of a size of the drill bit being and the depth of cut” is not consistent with the application’s specification (see Spec [0030, Fig. 4C]). It is not clear whether the limitation is correctly presented as intended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for drilling a wellbore, comprising: (1.A)
generating an optimal cluster using historical drilling data; (1.B)
drilling an interval of the wellbore; (1.C)
and while drilling the wellbore interval: (1.D)
	generating a working cluster using data collected while drilling the wellbore interval; (1.E)
identifying a plurality of data points proximate to a centroid of the working cluster; (1.F)
	selecting one of the data points that converges toward a centroid of the optimal cluster; (1.G)
	and adjusting one or more drilling control parameters using the convergent data point. (1.H)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic 
For example, highlighted limitations/steps (1.B), (1.E) and (1.H) are treated by the Examiner as belonging to Mathematical Concept grouping while the highlighted limitations (1.F) and (1.G) are treated as belonging to Mental Process grouping or as a combination of Mental Process grouping and Mathematical Concept grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for drilling a wellbore”, “drilling an interval of the wellbore” and “while drilling the wellbore interval:”; 
As per claim 1, the additional element in the preamble “A method for drilling a wellbore” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitations/steps “drilling an interval of the wellbore” and “while drilling the wellbore interval: performing process steps, which consist of mental process or mathematical calculation” only add insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to 
However, under Step 2B analysis, the above claims fail to include additional elements/steps that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See S-R, Nimma, Hoehn or others in the prior art of record cited below)
	Claims 1-14, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez-Rivera (CA 2673637 C), hereinafter ‘S-R’ in view of Nimmagadda (S. Nimmagadda and et al, “Petro-data cluster mining - knowledge building analysis of complex petroleum systems”, 2009 IEEE International Conference on Industrial Technology), hereinafter ‘Nimma’ and Hoehn (US 20170350229 A1), hereinafter ‘Hoehn’.
As per claim 1, S-R discloses the claim as follows.
	A method for drilling a wellbore, comprising: (drilling and production planning [pg. 16 line 6-5 from the bottom], data obtained from well site 200 [pg. 6 line 2 from the bottom, Fig. 2])
	generating an optimal cluster using drilling data; (using the processed data to form a set of cluster units [abs], cluster unit, to form a model for the well site [pg. 3 line 2-12], implying an optimal cluster; visualization of the groupings, to optimize the selection of groupings [pg. 25 line 14-15])
	drilling an interval of the wellbore; (creating wellbore, drill … logs are obtained [pg. 17 line 4-5])
	and while drilling the wellbore interval: (continuous well data includes … measurement while drilling data [pg. 16 line 16-18], well site data, measurement while drilling [pg. 7 line 11-16]])
	generating a working cluster using data collected while drilling the wellbore interval; (cluster unit, side wall plug locations are at … interval, along the length of a wellbore in the ground formation [pg. 3 line 11-19])
However, S-R does not explicitly disclose generating a cluster using historical drilling data and drilling an interval of the wellbore.

Nimma discloses generating a cluster using historical drilling data (historical petroleum data,  petro data clusters, optimize … oil and gas exploration [abs], fine-grained clusters, rigorous mining of existing historical exploration and production data, 
and drilling an interval of the wellbore (drilling … are key activities of any petroleum producing company [pg. 2 left col line 7-5 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of S-R in view of Nimma to generate a cluster using historical drilling data and drilling an interval of the wellbore for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production. (Nimma – Clustering is a useful technique [pg. 1 left col section I. Introduction line 1-3]).

S-R continues to disclose
	identifying a plurality of data points proximate to a centroid of the working cluster; (evaluating distances between the set of centroid locations and the grouped data … to minimize the distances [pg. 11 line 11-9 from the bottom], data points .. identified, cluster analysis, distance value is the distance of each data point in the centroid of a cluster of which the data point is a member, input data takes the form of continuous data [pg. 24 line  - last line], the smallest distance between a data point and the centroids for the clusters, data points at those groupings [pg. 26 line 13-19, Fig. 10-. 12])
implying the selected point is the closest to the centroid of the optimal cluster; evaluating distances between the set of centroid locations and the grouped data [claim 13])

S-R further discloses a relationship between the selected data and the drilling parameters (if the data is to be adjusted, then parameters are changed [pg. 37 line 1-2], implying data point and the drilling parameters are related), but is silent regarding adjusting one or more drilling control parameters using the convergent data point.

Hoehn discloses adjusting one or more drilling control parameters using the simulated data (The simulations by these modeling packages can then be used to adjust a parameter set of a corresponding physical implementation of the control system and related … control algorithms [0039], the system input and system output can be actively adjusted based on the measured features monitored by sensors … to provide an accurate and efficient drilling operation [0040], The … control algorithms are configured to reduce measurement error … measured by feedback over drilled distance by 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hoehn to adjust one or more drilling control parameters using the convergent data point for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

As per claim 2, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R further discloses steps of the method can be repeated (The steps of the method also may include repeating the evaluating and selectively changing steps until a threshold is met [pg. 4 line 11-13], The apparatus also may include repeating means for 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of S-R to perform limitations “while drilling the wellbore: generating a new data point for the working cluster using the adjusted drilling control parameters; calculating a distance between a centroid of the working cluster and a centroid of the optimal cluster; and repeating the identifying, selecting, adjusting, and generating the new data point if the distance is greater than a convergence threshold” for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production
	and it would have been also obvious to one having ordinary skill in the art before the time of effective filing date of the current application to perform the above recited limitations, since it has been held that since it has been held that mere duplication of the essential limitations of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 3, S-R, Nimma and Hoehn disclose claim 1 set forth above.
Nimma discloses use of historical data for generating cluster (historical petroleum data, petro data clusters [pg. 1 right col section II problem and issues line 1 – end of line]).



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Nimma and Hoehn to use the historical data using measurements from surface sensors to identify the optimal cluster for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

As per claim 4, S-R, Nimma and Hoehn disclose claim 1 set forth above.
Nimma discloses use of historical data for generating cluster (historical petroleum data, petro data clusters [pg. 1 right col section II problem and issues line 1 – end of line]).

Hoehn discloses use of downhole sensors providing signals to the drilling parameter controller (downhole sensors … may be used [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Nimma and Hoehn to use the historical data using measurements from downhole sensors to identify the optimal cluster for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

As per claim 5, S-R, Nimma and Hoehn disclose claim 1 set forth above.
Nimma discloses use of historical data for generating cluster (historical petroleum data, petro data clusters [pg. 1 right col section II problem and issues line 1 – end of line]).

Hoehn discloses use of surface sensors or downhole sensors providing signals to the drilling parameter controller (One or more surface sensors …downhole sensors … may be used [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Nimma and Hoehn to use the historical data using combinations of measurements from surface and downhole sensors to identify the optimal cluster for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over S-R, Nimma and Hoehn in view of Chang (US 20140277752 A1), hereinafter ‘Chang’ and De Reynal (CA 2653115 C), hereinafter ‘DeReynal’.
As per claim 6, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R discloses use of well data for identifying cluster (well data [pg. 16 line 16-18], cluster [abs, pg. 3 line 2-12]).


Chang discloses well data comprising depth of cut, mechanical specific energy, and weight on bit (objective function, Depth of Cut ‘DOC’, mechanical specific energy ‘MSE’, weight on bit   [0047, claim 4], DAS, i.e. Drilling Advisory System, observation data sets, clustering [0084]) for data processing optimization.

DeReynal discloses well data comprising drilling impedance (drilling impedance [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chang and DeReynal to identify the optimal cluster using one or more criteria selected from a group consisting of depth of cut, mechanical specific energy, drilling impedance, and weight on bit for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

As per claim 7, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R discloses use of well data as cluster parameter (well data [pg. 16 line 16-18], cluster [abs, pg. 3 line 2-12]).



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hoehn to use weight on bit (WOB) and angular speed of the drill string as each cluster and the drilling control parameters for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over S-R, Nimma and Hoehn in view of Chang.
As per claim 8, S-R, Nimma and Hoehn disclose claim 7 set forth above.
The set forth combined prior art is silent regarding standpipe pressure and flow rate of a mud pump are part of cluster and control parameters.

S-R discloses use of well data as cluster parameter (well data [pg. 16 line 16-18], cluster [abs, pg. 3 line 2-12]).

Hoehn discloses well data as a control parameter in well drilling control (e.g. control the weight on Bit [0017], rotation speed of the drill string [0018, 0021]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chang to use standpipe pressure and flow rate of a mud pump as part of cluster and the drilling control parameters for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over S-R, Nimma and Hoehn in view of Chang and DeReynal.
As per claim 9, S-R, Nimma and Hoehn disclose claim 7 set forth above.
The set forth combined prior art is silent regarding standpipe pressure and flow rate of a mud pump are part of cluster and control parameters.

S-R discloses well data as part of cluster (well data [pg. 16 line 16-18], cluster [abs, pg. 3 line 2-12]).

Chang recites depth of cut (Depth of Cut ‘DOC’, [0047, claim 4]) as a well data.

DeReynal recites drilling impedance as a well data (drilling impedance [abs])



As per claim 10, due to high level of ambiguity, the prior art is not applied.

As per claim 11, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R discloses well data as part of cluster (well data [pg. 16 line 16-18], cluster [abs, pg. 3 line 2-12]).

Hoehn discloses WOB as a component in well drilling control (control the weight on Bit [0017]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Hoehn to use weight on bit (WOB) as a cluster component for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over S-R, Nimma and Hoehn in view of Chock (US 20150176393 A1), hereinafter ‘Chock’.
As per claim 12, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R discloses generation of cluster (cluster [abs, pg. 3 line 2-12]).

Chock discloses use of support vector machine and neural network methods in clustering approach (support vector machines, neural network, the clustering approach uses class proto types that can have any mathematical form [0188]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Chock to use support vector machine and neural network methods in generating each cluster for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production.

As per claim 13, S-R, Nimma and Hoehn disclose claim 1 set forth above.
S-R discloses a distance of one or more control components of a cluster from the centroid of a cluster is used to select the convergent data point (evaluating distances between the set of centroid locations and the grouped data; [pg. 3 line 14-15], process for correlating data for use in cluster tagging, process is used to match data with cluster units in a model for a reference well in which analysis has been performed, The selected data is matched with the cluster unit that has been selected [pg. 39 line 1- last 

Although S-R is not explicit on a working cluster and the centroid thereof,  it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of S-R to also use a distance of one or more control components of the working cluster from the centroid thereof to select the convergent data point for the improvement of drilling control system by leveraging recent data clustering technique in the field of oil and gas exploration and production and 
	it would have been also obvious to a person having ordinary skill in the art to apply clustering algorithm to a working cluster and the centroid thereof since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 14, S-R, Nimma and Hoehn disclose claim 1 set forth above.
Hoehn discloses keeping a distance from a formation boundary (maintain a distance from, for example … a formation boundary … within a selected range of distance using the … evaluation feedback … from the formation evaluation … tools [0087]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Germain (US 20140351183 A1) discloses use of both sensor data and derived data when collecting historical data (a data integration system 200, which as the name implies merges the historical data ‘both sensor and context’ from the various offset wells [0066, Fig. 2]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865